At the
outset, I would like to extend my congratulations to His
Excellency on his election as President of the current
session of the General Assembly, wishing him all
success in conducting its deliberations and in arriving
at conclusions beneficial to the international
community. I would like also to express our deep
thanks to his predecessor, Mr. Theo-Ben Gurirab, on
his successful efforts in conducting the business of the
fifty-fourth session. Furthermore, I would like to
express my appreciation to Mr. Kofi Annan, the
Secretary-General of our Organization, for his report
and his incessant efforts in the service of the purposes
and principles of the Organization, with a view to
enhancing its role and increasing its effectiveness in
the international arena.
The General Assembly holds its fifty-fifth session
in the wake of the Millennium Summit, which
witnessed a historic meeting of world leaders held
under the auspices of the United Nations. The
significance and meaning of the Summit affirm the
commitment of the international community to the
principles of the Charter of the United Nations. This
should lead to the enhancement of its role as the best
framework for providing Member States with suitable
mechanisms to organize and regulate international
relations on the basis of cooperative partnership,
particularly after the end of the cold war era and its
concepts of polarization and balance of power, which
had in the past instituted division and confrontation,
depleted huge resources and caused widespread
suffering in vast areas of the world.
Since the establishment of the United Nations the
world has witnessed developments that require a
review of the methods and policies adopted so far.
First, calls for democracy and efforts to establish it and
make it a way of life within States should be consistent
with the establishment of democracy in international
relations and within the United Nations itself. It is not
logical to continue urging and calling for the
establishment of democracy on one level while
rejecting it on the international arena, where in fact
there is a dire need for democracy in order to achieve
equality among the Members of this organization —
rich and poor, strong and weak.
During the past few years the United Nations has
witnessed some changes in its methods of work. First
and foremost we must emphasize the need to preserve
the role of the General Assembly. The power of the
Security Council, the executive arm of the Assembly
for peace and security issues, should not be increased
at the expense of the role of the General Assembly and
its various other organs, which are supposed to provide
balance and collective representation of the
international will.
Clearly, there is international consensus that the
present composition of the Security Council does not
provide equitable representation of the international
community and that there is a need to correct this
29

situation. Since all States have expressed their
positions through extended debates, the actions
required have become clearer and more specific.
All Member States, both developed and
developing, agree that globalization and the abolition
of borders and obstacles to economic exchanges
present opportunities and pose risks. Although
globalization facilitates the flow of goods and services
as well as of ideas, it has presented the developing
world with challenges related to deepening the gap
between it and the developed world, particularly in
view of differences in their respective levels of
scientific and technological development.
Globalization has also put the identity and
sovereignty of developing States and peoples to a
painful test. Additionally, it has shown how difficult it
is for developing countries to meet the requirements of
integration into the world economy. While a majority
of developing countries were struggling to enter the
industrial era, they witnessed the entry of the
developed world into an era of information technology.
While they were striving to provide basic services, like
infrastructure, health care, social welfare and
education, they witnessed the frightening acceleration
of technological and economic changes — a
phenomenon that thwarted their hopes of catching up
with developed countries.
While globalization, openness and economic
integration make the world a unified economic
environment, widening differences and deepening
inequalities will inescapably cause damage to all in the
long run. This situation makes it imperative to
reformulate economic relations on the basis of
cooperation and partnership. It also requires action to
reduce differences, rectify economic imbalances and
help developing countries adjust their economies to
meet the requirements of globalization and integration.
Furthermore, the experience of mankind has proved
that poverty and huge economic and social disparities
have always been the root causes of instability and
confrontation.
The Middle East peace process is going through
an extremely sensitive phase. During the past few
weeks and months, major, commendable efforts have
been made to make Palestinian-Israeli negotiations
bear fruit — arriving at a lasting settlement between
the two parties.
Jordan has made an essential contribution in all
phases of the peace process. This contribution was
motivated by Jordan's conviction that peace is the only
real option for all States and peoples of the region.
Indeed, geographic and demographic realities make it
impossible for any party to settle the conflict by
imposing its will or consecrating the status quo in its
favour. Therefore, there is no alternative to establishing
peace on the basis of law, international legitimacy,
justice and equality.
Despite the failure of the recent Camp David
summit to produce an agreement between the
Palestinians and the Israelis, it has enabled the parties
to narrow the gap dividing their positions and made the
requirements for reaching a settlement clearer. This
confirms the need to continue the efforts by the United
States in particular and the international community in
general to build on what has been achieved so far.
The achievement of lasting peace in the region
requires the realization of the national rights of the
Palestinian people, primarily the right to independence
and the establishment of their State on their national
territory, with the Holy City of Jerusalem as its capital.
This means reaching implementable and
sustainable solutions to the main issues, which are the
subject of the permanent-status negotiations. Regarding
the issue of territory, Israeli forces must withdraw from
the Palestinian territories occupied in 1967, in
accordance with Security Council resolution 242
(1967), so that a Palestinian state may be established
on those territories, with internationally recognized
borders. Any security arrangements that may be agreed
upon must not be based on any claim of sovereignty as
a result of occupation.
The solution of the refugee problem must also be
based on rules of international law and the various
international conventions and on the basis of General
Assembly resolution 194 (III), which emphasizes the
right of return and compensation to the refugees.
Persons who were displaced as a result of the June
1967 war must be able to return to their homes in
implementation of Security Council resolution 237
(1967).
The issue of Jerusalem is the key to peace in the
region, and it must be solved on the premise that East
Jerusalem is Palestinian territory occupied since 1967
to which resolution 242 (1967) applies. East Jerusalem
should be under Palestinian sovereignty so that it may
30

become the capital of the independent State of
Palestine. Arab and Muslim rights to the Islamic and
Christian holy places in Jerusalem must be preserved.
In no way can Israeli sovereignty over these holy
places be accepted.
The status of Jerusalem and its spiritual and
religious importance make it imperative that the city be
an open city where freedom of worship and access to
the holy places is guaranteed for all believers in God.
Jordan has suffered immensely during the past
five decades as a result of the situation arising from the
Palestine question, particularly the refugee problem.
There are more than 1.5 million refugees living in
Jordan. This amounts to 41 per cent of all refugees
registered with the United Nations Relief and Works
Agency for Palestine Refugees in the Near East
(UNRWA). This is in addition to the people displaced
as a result of the June 1967 war. As a result of the
refugee situation, Jordan has shouldered heavy
financial, economic and social burdens.
Jordan will be subject to pressures that will
threaten its stability and that of the region if the
settlement does not satisfy its legitimate vital interests.
Refugees and displaced persons in Jordan will only
accept a settlement that recognizes their fundamental
rights to return and to compensation.
It is well known that the vast majority of these
refugees have Jordanian citizenship as a result of the
unity that was established between the Hashemite
Kingdom of Jordan and the West Bank in 1950. The
declaration of unity at the time provided for the
preservation of all Arab rights in Palestine and for the
inalienability of the rights of the refugees.
Upholding the right of return will, therefore,
enable every refugee to exercise freely his or her
personal choice. Jordan must safeguard and preserve
the rights of its citizens, which is its responsibility
under national and international laws. Any solution that
does not satisfy the rights of Jordan and its citizens will
not lead to the establishment of a just and lasting
peace.
Since the question of the refugees and their
continued suffering has caused grave damage to Jordan
and placed heavy burdens on it, Jordan demands
rectification of the damage and losses that it has
incurred. This rectification needs to include suitable
and adequate compensation. Jordan will endeavour, by
all possible means, to ensure that its legitimate claims
with regard to this issue are considered.
It is worth mentioning that the Jordanian-Israeli
peace treaty stipulates that the solution of the refugee
problem must be based on international law and that it
should be dealt with bilaterally and in parallel with the
permanent status negotiations. It also established a
mechanism to deal with all financial claims between
the two parties.
The rights of refugees and displaced persons to
return and to compensation, and the rights of Jordan
under international law and the resolutions of
international legitimacy, take precedence over other
considerations. Jordan, therefore, will only accept a
settlement that will preserve its legitimate rights and
ensure a lasting and comprehensive peace in the region.
Otherwise, the conflict will remain open and volatile,
perpetuating the seeds of instability in the region. The
position of the refugees in Jordan is vital to the success
of any settlement to be reached.
Also on the question of refugees, Jordan once
again emphasizes the importance of supporting
UNRWA to enable it to carry out its mandate, which
must continue until a solution to this question is fully
implemented. Jordan, as host to the largest number of
refugees and the largest donor to UNWRA, expresses
its appreciation of the Agency's role and calls upon the
international community to provide it with the needed
financial resources to carry out its humanitarian tasks,
particularly at this sensitive phase of the peace process.
It also expresses appreciation to the donor States for
their contributions.
Peace in the Middle East cannot last unless it is
comprehensive. This makes the establishment of peace
on the Syrian track essential and a sine qua non for
peace in the region as a whole. Negotiations on this
track must, therefore, resume in order to reach an
agreement ensuring the return to Syria of the occupied
Golan Heights to the line of 4 June 1967 in
implementation of Security Council resolutions 242
(1967) and 338 (1973).
Israel's withdrawal from southern Lebanon on the
basis of Security Council resolution 425 (1978) is a
positive development that will hopefully serve as a
foundation for the implementation of other Security
Council resolutions, leading to the achievement of a
comprehensive peace in the region, which has suffered
for many decades from the depletion of its resources
31

and the energies of its peoples. Only peace will provide
security for all. It should lead to ending the arms race
and to using the resources for the development of the
region and making it free from weapons of mass
destruction.
Ten years have passed since the beginning of the
Gulf crisis caused by Iraq's invasion of Kuwait. As a
result, the region as a whole continues to suffer. Iraq
continues to pay a heavy price as a result of continued
comprehensive sanctions imposed on it, which caused
and continue to cause unprecedented mass suffering for
the Iraqi people.
Jordan calls for launching a new thinking and a
new look at the situation in Iraq in order to put an end
to the suffering of the Iraqi people, especially since the
collective sanctions, which are the severest of their
kind in United Nations history, have not achieved their
goal of consolidating peace and security. They have
instead led to results that, in the long run, will give rise
to dangers threatening the region as a whole. The need
to implement and comply with Security Council
resolutions does not conflict with the maintenance of
Iraq's sovereignty and territorial integrity, nor with
refraining from action that violates those resolutions.
Iraq is an integral part of the region and its continued
subjugation affects security and stability in the region
as a whole. Jordan calls for the settlement of all matters
related to Iraq's invasion of Kuwait on the basis of full
implementation of relevant Security Council
resolutions, including those dealing with Kuwaiti and
other prisoners of war, and missing persons.
Jordan continues to suffer severe economic
hardships as a result of compliance with relevant
Security Council resolutions. Large segments of
Jordan's economy have, as a result, sustained huge
losses. It is, therefore, imperative to put an end to the
negative effects of the sanctions on Jordan by showing
better understanding of its situation, reviewing the
policies and methods used in dealing with the sanctions
regime and giving a more just interpretation to the
relevant resolutions.
Because of our strong belief in the role of the
United Nations, Jordanian armed forces participate
effectively in its peacekeeping operations in several
areas around the world. As a result, Jordan today is the
second largest troop contributor to peacekeeping
operations. While commending the report (A/55/305)
of Mr. Brahimi's Panel on United Nations peace
operations, Jordan wishes to reiterate the need for the
provision of adequate means and resources to enable
peacekeepers to achieve their noble objectives. We call
for a constructive and thorough discussion of the report
in order to produce the best possible means to attain
that goal. In this spirit, we underscore the importance
of conducting consultations with States that contribute
to peacekeeping operations, before the adoption of
major decisions concerning and affecting the status of
their forces.
On another note, we feel that the startling
developments witnessed by our world today, at various
levels, make it increasingly necessary to rely on the
United Nations to develop and establish norms in all
matters pertaining to human security. The ongoing
dialogue on the need to establish complementarity and
balance between State sovereignty and human rights
only reflects the importance of this issue. Sovereignty
should not provide a cover for violating human rights.
Hence, greater emphasis should be placed on the
importance of objectivity, non-selectivity and
impartiality when dealing with human rights issues.
It is illogical to continue to keep silent about the
suffering of whole nations whose dignity is being
undermined and whose human rights are being
violated, while prominence is almost always given to
other partial issues for purely political considerations.
With the onset of the third millennium the world
is entering a new epoch that necessitates the formation
of a new pattern of relations in the international arena
based on our collective responsibility to develop and
safeguard what has been achieved so far. Our world
needs to establish a new paradigm of international
relations based not on confrontation and exclusion, but
on new foundations of openness and real partnership.
Integration, which encompasses the overlapping
and interdependence of interests, presupposes
partnership and solidarity among nations to help them
manage change and ease the lack of confidence and
hesitation associated with the fear of failure. The
international community's willingness to encourage
and support the will to change will certainly reinforce
the capacity to deal with such change with minimum
losses and convince those taking such a risk that
today's world is not based on a zero-sum option and
that the challenge that we all face is: How can man,
regardless of ethnic background, economic situation or
religious belief be the primary beneficiary of the
32

development achieved by humanity in modern times?
This is the acid test we all face today. Will we succeed?